2022 IL App (2d) 220418-U
                                        No. 2-22-0148
                               Order filed November 21, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                          IN THE

                           APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

BUTLER BROTHERS SUPPLY DIVISION,       ) Appeal from the Circuit Court
LLC,                                   ) of Lake County.
                                       )
       Plaintiff-Appellant,            )
                                       )
v.                                     ) No. 21 L 583
                                       )
HN PRECISION COMPANY, SCOTT            )
NARROL, JEANNE PERRON, and             )
PREMIER INDUSTRIAL GROUP, LLC,         )
d/b/a HN Precision,                    ) Honorable
                                       ) Luis A. Berrones,
       Defendants-Appellees.           ) Judge Presiding.
______________________________________________________________________________

      JUSTICE HUDSON delivered the judgment of the court.
      Presiding Justice Brennan and Justice Schostok concurred in the judgment.

                                          ORDER

¶1    Held: (1) Appellate court had jurisdiction to consider appeal from portion of count of
            plaintiff’s complaint which was dismissed without prejudice and referred to
            arbitration pursuant to Illinois Supreme Court Rule 307(a)(1); (2) appellate court
            had jurisdiction to consider appeal from remaining counts, which were dismissed
            with prejudice, pursuant to Illinois Supreme Court Rule 304(a); (3) trial court
            correctly dismissed without prejudice and referred to arbitration count against
            defendant company; (4) trial court properly dismissed with prejudice portions of
            complaint against defendant company’s president and employee because plaintiff
            failed to adequately plead with specificity promissory fraud or aiding and abetting
            promissory fraud; and (5) trial court correctly dismissed with prejudice count
2022 IL App (2d) 220148-U


                 against third-party purchaser because plaintiff failed to specifically plead facts from
                 which actual knowledge or willful ignorance of fraud could be inferred.

¶2                                       I. INTRODUCTION

¶3        Plaintiff, Butler Brothers Supply Division, LLC, filed a three-count complaint in the circuit

court of Lake County against defendants, HN Precision Company (HN), Scott Narrol (Narrol),

Jeanne Perron (Perron), and Premier Industrial Group, LLC d/b/a HN Precision (Premier). Count

I of the complaint alleged that HN, Narrol, and Perron committed common-law fraud by

perpetuating a scheme to induce plaintiff to deliver goods to HN for which HN did not intend to

pay. Count II alleged, in the alternative, that Narrol and Perron aided and abetted HN in its scheme

to defraud plaintiff. Count III was directed against Premier and alleged that Premier had accepted

the fruits of the allegedly fraudulent scheme orchestrated by HN, Narrol, and Perron. Premier

moved to dismiss the count against it pursuant to section 2-615 of the Code of Civil Procedure

(Code) (735 ILCS 5/2-615 (West 2020)). HN, Narrol, and Perron filed a combined motion to

dismiss the counts against them pursuant to sections 2-615 and 2-619 of the Code (735 ILCS 5/2-

615, 2-619, 2-619.1 (West 2020)). Following oral argument, the trial court dismissed without

prejudice count I against HN and referred the matter to arbitration pursuant to the arbitration clause

in a contract between plaintiff and HN. The court dismissed the remaining defendants (Narrol,

Perron, and Premier) with prejudice. Plaintiff now appeals, arguing that the trial court erroneously

dismissed count I of its complaint against HN based on the premise that the common-law fraud

claim asserted therein was based on a breach of its contract with HN. Plaintiff further argues that

the trial court erred in dismissing the counts against Narrol, Perron, and Premier because its

complaint set forth adequate facts to support the claims against each of those defendants. We

affirm.

¶4                                        II. BACKGROUND


                                                  -2-
2022 IL App (2d) 220148-U


¶5     Plaintiff’s complaint alleged in relevant part as follows. Plaintiff is an industrial supply

distributor with its headquarters in Lewiston, Maine. In addition to supplying industrial materials

to companies across the country, plaintiff offers its customers other services, including full

stockroom management, vendor-managed inventory, and point-of-use vending machines. HN was

a full-service precision machining manufacturer. HN provided design and manufacturing services

to businesses in the general transportation, off-highway vehicles, industrial, and armaments

markets. HN’s headquarters and manufacturing facility were based in Lake Bluff, Illinois.

¶6     The business relationship between plaintiff and HN began in December 2011 when they

signed an integrated supply agreement. The parties renewed their integrated supply agreement

several times thereafter. The most recent integrated supply agreement (Agreement) was executed

in December 2019 and was for a three-year term commencing on January 1, 2020, and expiring on

December 31, 2022. The Agreement provided that plaintiff would manage HN’s storeroom and

tool-crib functions, including purchasing, receiving, issuing, stocking, and controlling certain

categories of items and plaintiff would provide staffing for these services. Based on the

Agreement, HN could purchase supplies from plaintiff through a catalog of items approved by HN

available at HN’s facility (Tool Crib Inventory) or through one-time or spot purchases (Spot Buys)

outside of the list of items in the Tool Crib Inventory. The Agreement also provided that plaintiff

would consign a maximum of $50,000 in inventory to HN. The Agreement required HN to pay

plaintiff no later than 75 days from receipt of invoice. In connection with the consigned inventory,

plaintiff filed a UCC-1 financial statement as a consignment creditor of HN.

¶7     In practice, one of plaintiff’s employees worked on-site at HN’s facility to maintain the

storeroom and tool crib by monitoring and replenishing the Tool Crib Inventory when supplies

were low, based on minimum and maximum levels set by HN. Plaintiff would then invoice HN



                                               -3-
2022 IL App (2d) 220148-U


for the products it had replenished. In addition, HN also made Spot Buy purchases. HN would

request a certain product in a certain quantity, and plaintiff would provide a quote for the requested

items. Once HN approved the quote in writing (via email), plaintiff would deliver the order to HN

and then send an invoice to HN. Perron, who served as HN’s materials manager, was regularly

involved in either the actual ordering or in the confirmation of orders on behalf of HN. Each month,

plaintiff and HN would meet to go over the month’s ordering, pricing, and other issues. Perron

regularly attended these meetings. Perron directly reported to Narrol, HN’s president and chief

financial officer (CFO), as well as to John Devine, HN’s chief executive officer.

¶8     In March 2020, HN began to fall behind on the payment of some of its invoices to plaintiff.

Plaintiff emailed Narrol regarding the accounts receivable, noting that HN had more than $378,000

in overdue payments. Following additional correspondence between plaintiff and Narrol, they

agreed to a payment plan for the amount in arrears.

¶9     In August 2020, HN requested an extension of payment terms, seeking a temporary 90-day

payment term instead of the 75-day term provided for in the Agreement. Plaintiff agreed to HN’s

request. As of December 2020, HN was still paying plaintiff on a 90-day payment term. At that

time, Perron began communicating with plaintiff through phone calls and emails about formally

extending the 90-day payment term. During a January 8, 2021, phone call between Perron and two

of plaintiff’s employees—Kelly John (John) and Ron Cote (Cote)—Perron stated that she would

discuss the payment terms with Narrol and report back at a meeting on January 13, 2021. At the

January 13, 2021, meeting, Perron requested that the 90-day payment term be extended until April.

Plaintiff agreed to the extension.

¶ 10   The extension of the 90-day payment term was included as an agenda item for meetings

between plaintiff and HN held in the months of February, March, and April 2021. Perron attended



                                                -4-
2022 IL App (2d) 220148-U


each of those meetings. During the February 2021 meeting, Perron emphasized HN’s desire to

extend the 90-day payment term until April. By March 2021, HN was not meeting the extended

90-day payment term. During the March 2021 meeting, HN and plaintiff discussed cost-saving

measures and inventory reduction. During the same meeting, Perron stated how pleased she was

with the work that plaintiff and HN were doing together. According to John, who attended the

March meeting, HN emphasized during the March meeting that “they should be back to normal by

April,” referring to the extended payment terms. The April 2021 meeting was held on the 14th of

the month. Perron attended the meeting and discussed HN’s relationship with plaintiff, inventory

needs, ordering, and other matters. In addition, at the April meeting, Perron asked to continue the

90-day terms through April.

¶ 11   From December 2020 through April 2021, HN continued to order goods and services from

plaintiff through the various platforms noted above. Perron was involved throughout this period,

both in the specific ordering of goods and in confirming orders, often providing the necessary

approval to proceed with certain orders. As of April 15, 2021, plaintiff’s total accounts receivable

for HN was approximately $660,225.88.

¶ 12   On or about April 20, 2021, plaintiff learned that on April 15, 2021, Premier had acquired

HN’s assets from PNC Bank (HN’s bank and senior secured lender) through a secured party sale.

Premier is an Illinois limited liability company that was formed on March 17, 2021. Premier is

owned and was established by Ventoux Industrial Holdings, LLC (Ventoux), a private equity firm

that established Premier for the purpose of purchasing HN’s assets. According to an April 20,

2021, email to plaintiff from Gregory Wales, a managing partner at Ventoux and a manager of

Premier, Ventoux “began *** conversations with [HN’s] ownership group several months ago”

and “negotiated a deal with [HN’s] secured creditor, PNC Bank” before purchasing HN’s assets



                                               -5-
2022 IL App (2d) 220148-U


through the sale. Wales explained that Ventoux, through Premier, had the “intent *** to focus on

rebuilding the company, while retaining as many of the employees as possible.” Wales also

explained that Premier had purchased “the assets of [HN], and did not assume any trade payables.”

Wales attached a copy of the notice of the impending sale dated March 24, 2021. According to

Wales’s email, the notice was sent to all of HN’s creditors, including plaintiff. However, plaintiff

represented that it had not seen or received the notice prior to Wales’s email. In a subsequent email

dated April 21, 2021, Wales reiterated that “[a]ny tooling sold to [HN] prior to April 15, 2021 is

not the responsibility of Premier” but “any new products sold on or after April 15, 2021 should be

invoiced to Premier.”

¶ 13    Plaintiff filed its three-count complaint against HN, Narrol, Perron, and Premier on August

4, 2021. Plaintiff’s complaint alleged that, beginning in December 2020, after 10 years of doing

business with plaintiff, HN, through the acts of Narrol and Perron, among others, initiated a

months-long scheme to defraud plaintiff by placing orders with plaintiff for which it had no

intention to pay. Plaintiff alleged that each of the orders was a promise by HN to pay plaintiff for

the ordered goods, despite that HN had no intention to pay for the orders due to its knowledge of

the impending sale of HN’s assets and the sale terms. Plaintiff then alleged that, in addition to the

orders themselves, HN engaged in the following conduct between approximately December 2020

and the sale to induce plaintiff to fulfill the orders despite the fact that it had no intention to pay:

                “(a) HN, through Perron, negotiated with [plaintiff] in e-mail and telephone in

        December 2020 and January 2021 for the extended payment terms of 90 days until April

        2021.

                (b) HN held the customary [m]onthly [m]eetings with [plaintiff] in January,

        February, March, and April 2021 to discuss the month’s ordering, future orders, and any



                                                  -6-
2022 IL App (2d) 220148-U


        other issues, including discussion of the extension of the 90-day payment term. The last of

        these [m]onthly [m]eetings occurred on April 14, 2021, the day before the [s]ale. At no

        point during any of the [m]onthly [m]eeting [sic] was the upcoming [s]ale disclosed. These

        [m]onthly [m]eetings, including the one on April 14, were attended by Perron, who has

        admitted that she learned of the [s]ale prior to April 14, 2021.

                (c) Perron held weekly calls with [plaintiff] employees John and Cote, discussing

        payment terms and ordering.

                (d) HN continued to maintain a [plaintiff] employee on-site at the [f]acility as part

        of the Tool Crib management without mention of the upcoming [s]ale.”

Plaintiff also alleged that it relied upon the truth of the orders and representations and thus fulfilled

the orders. Plaintiff stated that it “had every reason to believe, based on its long business

relationship with HN and on the [r]epresentations themselves, that everything was business-as-

usual, and that HN would be current on its payments.” Plaintiff further stated that it had no means

to know the truth of HN’s financial situation, the plans for the sale, or HN’s intention not to pay

plaintiff.

¶ 14    Count I of plaintiff’s complaint is entitled “Common Law Fraud (Promissory Fraud)” and

is directed against HN, Narrol, and Perron. Count I alleged that HN, Narrol, and Perron perpetuated

a scheme to induce plaintiff to deliver goods to HN for which HN did not intend to pay.

Specifically, plaintiff alleged that, at least from January 15, 2021, onward, HN, Narrol, and Perron

were aware that HN was in default, that HN’s assets would be sold at a secured party sale, and that

plaintiff’s invoices arising out of goods delivered in the 90 days before the sale would not be paid

for. Plaintiff further alleged that HN, Narrol, and Perron perpetrated a fraudulent scheme by

placing orders with plaintiff for which HN had no intention to pay and that HN, through Perron,



                                                  -7-
2022 IL App (2d) 220148-U


made representations designed to convince plaintiff that it would make payment in accordance

with the modified payment terms. Plaintiff asserted that as a result of the fraudulent scheme

orchestrated by HN, Narrol, and Perron, it sustained damages of not less than $660,225.88. Count

II is entitled “Aiding and Abetting Common Law Fraud” and alleged, in the alternative, that Narrol

and Perron aided and abetted HN in its scheme to defraud plaintiff. Plaintiff asserted that as a result

of the fraudulent scheme aided and abetted by Narrol and Perron, it sustained damages of not less

than $660,225.88. Count III is entitled “Common Law Fraud (Fruits of the Fraud)” and is directed

against Premier. Count III alleged that Premier had accepted the fruits of the allegedly fraudulent

scheme orchestrated by HN, Narrol, and Perron. Plaintiff asserted that, as a result of Premier’s

acceptance of the fruits of the promissory fraud described in count I, plaintiff sustained damages

of not less than $660,225.88. Plaintiff requested compensatory and punitive damages, as well as

interest, costs, fees, and “any other damages to which it proves itself entitled.” Plaintiff attached

to the complaint a copy of the Agreement and a list of HN’s outstanding invoices.

¶ 15   On October 22, 2021, Premier filed a motion to dismiss count III of plaintiff’s complaint

pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2020)). Premier argued that the

count against it must be dismissed because plaintiff failed to allege with specificity how it was

aware of the allegedly fraudulent scheme perpetrated by HN, Narrol, and Perron.

¶ 16   On November 5, 2021, HN, Narrol, and Perron filed a combined motion to dismiss counts

I and II of plaintiff’s compliant pursuant to sections 2-615 and 2-619 of the Code (735 ILCS 5/2-

615, 2-619, 2-619.1 (West 2020)). HN, Narrol, and Perron argued that plaintiff’s complaint should

be dismissed because plaintiff’s claims concern the alleged nonpayment of purchase orders and

the Agreement between plaintiff and HN mandates arbitration of claims that arise from the

“Agreement and any associated purchase orders.” In support of this position, HN, Narrol, and



                                                 -8-
2022 IL App (2d) 220148-U


Perron observed, among other things, that the amount of damages claimed by plaintiff

($660,225.88) makes up plaintiff’s outstanding accounts receivables. Although not parties to the

Agreement, Narrol and Perron further argued that the claims against them should be submitted to

binding arbitration under the theory that arbitration is a favored method of dispute resolution or as

third-party beneficiaries to the Agreement. In the event that the trial court denied its argument

based on the Agreement’s arbitration clause, HN, Narrol, and Perron alternatively argued that

plaintiff’s complaint should be dismissed because, among other reasons, (1) plaintiff is improperly

seeking to convert a breach of contract claim into a fraud claim in an attempt to expand its potential

damages, (2) plaintiff cannot meet the elements necessary to plead its fraud claims because the

parties never agreed to change the payment terms for the purchase orders, and (3) plaintiff fails to

plead fraud with specificity as to Narrol.

¶ 17   On January 10, 2022, plaintiff filed a response to defendants’ motions to dismiss. As to

HN, Narrol, and Perron, plaintiff argued that the action should not be dismissed in favor of

arbitration because the claims against those defendants do not fall within the Agreement’s

arbitration clause. Plaintiff contended that the arbitration clause limits arbitrable matters to those

“arising in connection” with the Agreement, language which, under applicable law, must be

interpreted narrowly. Plaintiff asserted that the fraud claims pleaded in the complaint did not arise

in connection with the Agreement and any associated purchase orders, relate to any matters

specifically mentioned in the Agreement, or require the construction of a single provision of the

Agreement. Rather, the dispute arose “in connection with *** Defendants’ lies, deceptions and

fraudulent conduct.” Plaintiff further asserted that the fact that the amount of damages alleged in

the complaint equals the value of the unpaid orders does not convert the complaint into a contract

claim. Additionally, plaintiff argued that HN, Narrol, and Perron failed to refute the well-pleaded



                                                -9-
2022 IL App (2d) 220148-U


claims of promissory fraud asserted in the complaint and that the complaint sets forth ample facts,

from which necessary or probable inferences may be drawn, to support counts I and II of plaintiff’s

complaint. Plaintiff also disputed the remaining arguments made by HN, Narrol, and Perron.

Plaintiff contended that Narrol and Perron cannot invoke the arbitration provisions as third-party

beneficiaries to the Agreement because they are not parties to the contract. Plaintiff also

maintained that the fact that the parties did not amend the Agreement to extend the payment terms

is immaterial to the claims alleged in the complaint. Finally, plaintiff claimed that it adequately

pleaded fraud with specificity as to Narrol.

¶ 18   As to Premier, plaintiff argued that, having satisfied the underlying fraud claim (as set forth

in its response to HN’s, Narrol’s, and Perron’s motion to dismiss), its complaint had to set forth

facts that demonstrate that Premier accepted the fruits of the promissory fraud knowing the means

by which they were obtained. Plaintiff argued that it satisfied this requirement because Premier

purchased the assets of HN, which had been “enhanced” as a result of HN’s fraudulent conduct,

without assuming any of HN’s trades payable. Further, plaintiff argued that the complaint

establishes that Premier knew about the underlying fraud, or at the very least, was willfully

ignorant about the consequences of the sale on vendors like plaintiff, based on Wales’s emails and

the timing of the creation of Premier as an entity.

¶ 19   Thereafter, defendants filed replies in support of their motions to dismiss plaintiff’s

complaint. On April 27, 2022, the trial court heard oral argument on the motions to dismiss and

entered an order granting both motions.1 The court’s order provides as follows:



       1
           The record on appeal does not contain a report of proceedings for the April 27, 2022,

hearing on the motions to dismiss or an acceptable substitute. See Ill. S. Ct. R. 323(c) (eff. July 1,



                                                - 10 -
2022 IL App (2d) 220148-U


       “After reading the parties’ briefs and hearing oral argument on Defendants’ Motions to

       Dismiss, the Court[:]

           1) Dismisses the claims against HN *** without prejudice, on the basis that [plaintiff]

           and HN *** should arbitrate their dispute pursuant to clause 22(a) of their ***

           Agreement; and

           2) Dismisses the remaining defendants (Premier, Narrol and Perron) with prejudice.

           3) The Court finds that pursuant to [Illinois Supreme Court] Rule 304(a) [(eff. Mar. 8,

           2016)], there is no just reason for delaying enforcement or appeal of this order.”

On May 4, 2022, plaintiff filed a notice of appeal from the April 27, 2022, order.

¶ 20                                      III. ANALYSIS

¶ 21   On appeal, plaintiff argues that the trial court erred in dismissing without prejudice its claim

for common-law fraud against HN and referring the matter to arbitration because the arbitration




2017). Plaintiff, as the appellant, bears the burden of presenting a sufficiently complete record of

the proceedings to support its claim of error. Foutch v. O’Bryant, 99 Ill. 2d 389, 391 (1984); Short

v. Pye, 2018 IL App (2d) 160405, ¶ 48. Although we resolve against plaintiff any doubts arising

from the record’s incompleteness (see Foutch, 99 Ill. 2d at 392), our review here is limited to the

pleadings, motions, and supporting documents, which are part of the record. See Bezanis v. Fox

Waterway Agency, 2012 IL App (2d) 100948, ¶ 11. In addition, as we discuss more thoroughly

below, the issues raised in this appeal present questions of law that we review de novo without

showing deference to the trial court’s reasoning. See Bezanis, 2012 IL App (2d) 100948, ¶ 11. As

such, the lack of a transcript from the April 27, 2022, hearing, or an acceptable substitute therefor,

does not hinder our review.



                                                - 11 -
2022 IL App (2d) 220148-U


provision in the Agreement between plaintiff and HN does not apply to this dispute. Plaintiff

further argues that count I of its complaint properly sets forth facts sufficient to support its claim

of promissory fraud against HN. Plaintiff also argues that the trial court erred in dismissing with

prejudice (1) its claims for common-law fraud (count I) and aiding and abetting fraud (count II)

against Narrol and Perron and (2) its claim for common-law fraud (count III) against Premier. Prior

to addressing plaintiff’s claims, we must first discuss the issue of appellate jurisdiction.

¶ 22                                         A. Jurisdiction

¶ 23    Although none of the parties has questioned our jurisdiction to consider plaintiff’s appeal,

a reviewing court has an independent duty to confirm its jurisdiction and to dismiss an appeal, or

portion thereof, if jurisdiction is lacking. Johnson v. Armstrong, 2022 IL 127942, ¶ 18; In re

Marriage of Alyassir, 335 Ill. App. 3d 998, 999 (2003). We find it necessary to address the issue

of jurisdiction in this case because, while the trial court dismissed the counts against Narrol,

Perron, and Premier with prejudice, it dismissed the count against HN without prejudice and

referred the matter to arbitration.

¶ 24    Plaintiff’s notice of appeal indicates that it was filed pursuant to Illinois Supreme Court

Rules 303(a) (eff. July 1, 2017) and 304(a) (eff. Mar. 8, 2016). The jurisdictional statement in

plaintiff’s opening brief specifies that the appeal was brought “under Illinois Supreme Court Rule

301 from a final judgment entered on April 27, 2022.” Rules 301 and 303 allow for the appeal of

a final judgment of the circuit court in civil cases. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994) (“Every final

judgment in a civil case is appealable as of right.”); Ill. S. Ct. R. 303(a) (eff. July 1, 2017) (setting

forth the time, filing, transmission, form, contents, and service requirements for notices of appeal

in civil cases). An order is final and appealable if it terminates the litigation between the parties on

the merits or disposes of the rights of the parties, either on the entire controversy or a separate part



                                                  - 12 -
2022 IL App (2d) 220148-U


of the controversy. In re Marriage of Gutman, 232 Ill. 2d 145, 151 (2008). Rule 304(a) states that

“an appeal may be taken from a final judgment as to one or more but fewer than all of the parties

or claims only if the trial court has made an express written finding that there is no just reason for

delaying either enforcement or appeal or both.” Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016). “By its

terms, Rule 304(a) applies only to final judgments or orders.” Blumenthal v. Brewer, 2016 IL

118781, ¶ 24. The special finding contemplated in Rule 304(a) makes a final order appealable,

“but it can have no effect on a nonfinal order.” Blumenthal, 2016 IL 118781, ¶ 24. If an order is

not in fact final, the inclusion of Rule 304(a) language in the trial court’s order does not confer

jurisdiction on the appellate court. Blumenthal, 2016 IL 118781, ¶ 24. In this case, the trial court’s

April 27, 2022, order included Rule 304(a) language. Accordingly, the question becomes whether

the order is in fact a final order given that count I against HN was dismissed without prejudice and

referred to arbitration.

¶ 25    We conclude that the April 27, 2022, order is not a final order as to HN. As noted above,

the trial court dismissed the count against HN “without prejudice” and referred the matter to

arbitration. Our supreme court has stated that the inclusion of language in an order stating that a

dismissal is “without prejudice,” such as occurred here, “clearly manifests the intent of the court

that the order not be considered final and appealable.” Flores v. Dugan, 91 Ill. 2d 108, 114 (1982);

but see Schal Bovis, Inc. v. Casualty Insurance Co., 314 Ill. App. 3d 562, 568 (1999) (stating that

“the effect of a dismissal order is determined by its substance, and not by the incantation of any

particular magic words”). Further, an order compelling arbitration is not a final order. Royal

Indemnity Co. v. Chicago Hospital Risk Pooling Program, 372 Ill. App. 3d 104, 107 (2007); see

also Pekin Insurance Co. v. Benson, 306 Ill. App. 3d 367, 375 (1999). Rather, such an order is

interlocutory because it is injunctive in nature. Salsitz v. Kreiss, 198 Ill. 2d 1, 11 (2001); In re



                                                - 13 -
2022 IL App (2d) 220148-U


Marriage of Golden, 2012 IL App (2d) 120513, ¶ 17; Nagle v. Nadelhoffer, Nagle, Kuhn, Mitchell,

Moss and Saloga, P.C., 244 Ill. App. 3d 920, 924 (1993). Because the portion of the April 27,

2022, order dismissing count I against HN was not a final order, we do not have jurisdiction to

consider that portion of the appeal under either Rule 301 or Rule 303. Moreover, as noted above,

the inclusion of Rule 304(a) language did not confer jurisdiction to this court as the addition of

such language cannot convert a nonfinal order into a final, appealable order. Blumenthal, 2016 IL

118781, ¶ 24.

¶ 26   Rules 301, 303, and 304(a) are the only rules cited by plaintiff as the bases for our

jurisdiction. Nevertheless, we are not deprived of jurisdiction by an appellant’s citation to the

wrong rule in a notice of appeal. O’Banner v. McDonald’s Corp., 173 Ill. 2d 208, 211 (1996)

(holding that the citation to an incorrect rule does not deprive the court of jurisdiction to consider

appeal). As noted above, orders to compel or stay arbitration are considered interlocutory orders

because they are injunctive in nature. Salsitz, 198 Ill. at 11; In re Marriage of Golden, 2012 IL

App (2d) 120513, ¶ 17; Nagle, 244 Ill. App. 3d at 924. Illinois Supreme Court Rule 307(a)(1) (eff.

Nov. 1, 2017) provides that an appeal may be taken from an interlocutory order “granting,

modifying, refusing, dissolving, or refusing to dissolve or modify an injunction.” Because the trial

court dismissed count I against HN and referred the matter to arbitration, that portion of the court’s

order granted injunctive relief. Therefore, we have jurisdiction under Rule 307(a)(1) to consider

the merits of plaintiff’s appeal with respect to the dismissal of count I against HN. Salsitz, 198 Ill.

2d at 11 (“An order of the circuit court to compel or stay arbitration is injunctive in nature and

subject to interlocutory appeal under paragraph (a)(1) of [Rule 307].”).

¶ 27   We also have jurisdiction over the dismissal of the claims against Narrol, Perron, and

Premier, albeit under a different rule. In this regard, we note that the April 27, 2022, order



                                                - 14 -
2022 IL App (2d) 220148-U


dismissed the claims against those three defendants “with prejudice.” The order was therefore a

final order as it terminated on the merits the litigation between plaintiff and Narrol, Perron, and

Premier. See Dubina v. Mesirow Realty Development, Inc., 178 Ill. 2d 496, 502 (1997) (“A

dismissal with prejudice is usually considered a final judgment ***.”); Ally Financial, Inc. v. Pira,

2017 IL App (2d) 170213, ¶ 29 (same). Although the portion of the April 27, 2022, order directed

at the count against HN was interlocutory, the order included language pursuant to Rule 304(a)

that there was “no just reason for delaying enforcement or appeal of [the] order.” This language

rendered the dismissal of the counts against Narrol, Perron, and Premier appealable. Blumenthal,

2016 IL 118781, ¶ 24; see also Hwang v. Tyler, 253 Ill. App. 3d 43, 45-46 (1993) (“Rule 304(a)

applies to final orders that do not dispose of an entire proceeding and requires a finding that the

order is appealable.”), abrogated on other grounds by Salsitz, 198 Ill. 2d at 11-12. Therefore, we

also have jurisdiction to consider the merits of plaintiff’s appeal with respect to the dismissal of

the counts against Narrol, Perron, and Premier.

¶ 28                                         B. Merits

¶ 29   As noted earlier, plaintiff challenges the trial court’s dismissal of its complaint on various

grounds. Initially, we address the dismissal without prejudice of count I against HN. We will then

address the dismissal of counts I and II against Narrol and Perron. Finally, we will address the

dismissal of count III against Premier.

¶ 30                                   1. Count Against HN

¶ 31   The trial court dismissed count I against HN without prejudice and referred the matter to

arbitration. The ruling was premised on the arbitration clause contained in paragraph 22(A) of the

Agreement between plaintiff and HN. That paragraphs states in pertinent part as follows:

               “Customer and Supplier shall strive to settle amicably and in good faith any dispute



                                               - 15 -
2022 IL App (2d) 220148-U


       arising in connection with this Agreement and any associated Purchase Orders. If they are

       unable to do so, the dispute shall be resolved by binding arbitration conducted under the

       rules of the American Arbitration Association, as presently in force, by one arbitrator

       mutually agreed upon between them or appointed in accordance with said rules.”

Plaintiff argues that this matter should not have been referred to arbitration because the arbitration

provision in the Agreement does not apply to this dispute. Plaintiff observes that courts considering

arbitration clauses that provide for the arbitration of disputes “arising in connection” with a

contract have been read narrowly to apply only to claims relating to matters specifically mentioned

in the contract. See State Farm Mutual Automobile Insurance Co. v. George Hyman Construction

Co., 306 Ill. App. 3d 874, 882 (1999). According to plaintiff, its complaint against HN does not

relate to any matters specifically mentioned in the Agreement or require the construction of a single

provision of the Agreement. Instead, plaintiff maintains, the dispute “arose solely out of, and

therefore ‘in connection with,’ the fraudulent conduct of HN, Narrol, and Perron.” Plaintiff further

argues that count I of its complaint properly sets forth facts sufficient to avoid dismissal of its

claim for promissory fraud against HN.

¶ 32   HN responds that, in granting its motion to dismiss, the trial court correctly determined that

the Agreement’s arbitration provision applied to this matter. HN contends that, regardless of the

moniker plaintiff assigned to the claim, its complaint “arose in connection with the Agreement

and/or [HN’s] purchase orders” because plaintiff “framed its entire case as premised on the

Agreement,” attached a list of the purchase orders HN allegedly failed to pay as an exhibit to the

complaint, and alleged compensatory damages in the exact same amount as the allegedly unpaid

purchase orders. As such, HN reasons, the count against it was subject to binding arbitration.

¶ 33   We previously determined that because an order compelling arbitration is injunctive in



                                                - 16 -
2022 IL App (2d) 220148-U


nature, we have jurisdiction to consider the dismissal of count I against HN pursuant to Illinois

Supreme Court Rule 307(a)(1) (eff. Nov. 1, 2017). Salsitz, 198 Ill. 2d at 11. In an appeal under

Rule 307(a)(1), we are limited to considering whether there was a sufficient showing to sustain the

trial court’s order compelling arbitration. Postma v. Jack Brown Buick, Inc., 157 Ill. 2d 391, 399

(1993); Hollingshead v. A.G. Edwards & Sons, Inc., 396 Ill. App. 3d 1095, 1098-99 (2009). Where,

as here, the trial court enters an order compelling arbitration without an evidentiary hearing, our

review is de novo. Hollingshead, 396 Ill. App. 3d at 1099. Additionally, the scope of an arbitration

clause presents a question of contract interpretation, which is also subject to de novo review. Fiala

v. Bickford Senior Living Group, LLC, 2015 IL App (2d) 141160, ¶ 17.

¶ 34   In Illinois, arbitration is a favored method of resolving disputes. CAC Graphics, Inc. v.

Taylor Corp., 154 Ill. App. 3d 283, 286 (1987). An agreement to arbitrate is a matter of contract.

Liu v. Four Seasons Hotel, Ltd., 2019 IL App (1st) 182645, ¶ 25. However, the parties to an

agreement are bound to arbitrate “only those issues they have agreed to arbitrate, as shown by the

clear language of the agreement and their intentions as expressed in the language.” Royal

Indemnity Co., 372 Ill. App. 3d at 110; see also Flood v. Country Mutual Insurance Co., 41 Ill. 2d

91, 94 (1968). Thus, the key factor in determining arbitrability is the intent of the parties and the

paramount factor in determining that intention is the scope of the arbitration clause in the parties’

agreement. Green v. Bank One LaGrange, 266 Ill. App. 3d 344, 348 (1994). When the language

of the agreement is clear, the court determines the parties’ intent solely from the express language

of the agreement, giving the language its plain and ordinary meaning. Liu, 2019 IL App (1st)

182645, ¶ 25. Courts also consider the agreement as a whole and cannot make a new agreement

by supplying provisions or giving plain and unambiguous language a distorted construction. Liu,

2019 IL App (1st) 182645, ¶ 25.



                                               - 17 -
2022 IL App (2d) 220148-U


¶ 35   Where an arbitration clause is “generic,” meaning that it is nonspecific in designating the

arbitrable issues, the court is required to examine the wording of the arbitration clause along with

the other terms of the contract in which the arbitration clause is found. Keeley & Sons, Inc. v.

Zurich American Insurance Co., 409 Ill. App. 3d 515, 520-21 (2011). A “generic” arbitration

clause is characterized by language providing that “ ‘all claims “arising out of” or “relating to” an

agreement’ ” shall be decided by arbitration. Keeley & Sons, Inc., 409 Ill. App. 3d at 520 (quoting

A.E. Staley Manufacturing Co. v. Robertson, 200 Ill. App. 3d 725, 729 (1990)). By contrast, where

an arbitration clause contains the phrase, “arising out of the agreement” (or a variation thereof),

but fails to also include the phrase “or relating to [the agreement]” (or a variation thereof), it is

narrower than a generic clause, and any arbitration should be limited to the specific terms of the

contract or agreement containing the arbitration clause. Fiala, 2015 IL App (2d) 141160, ¶ 19; see

also State Farm Mutual Automobile Insurance Co., 306 Ill. App. 3d at 882-83.

¶ 36   With the foregoing principles in mind, we conclude that the trial court correctly determined

that the Agreement’s arbitration clause applied to the dispute between plaintiff and HN. The

Agreement’s arbitration clause applies to “any dispute arising in connection with this Agreement

and any associated Purchase Orders.” Irrespective of whether the arbitration provision is

interpreted broadly or more narrowly, plaintiff’s claim against HN is subject to the arbitration

clause because it clearly is “in connection with” the “Agreement and any associated Purchase

Orders.” In this regard, plaintiff’s claim is predicated upon the alleged failure of HN to pay for

orders placed between January 15, 2021, and the date of HN’s sale to Premier. Indeed, the very

first numbered paragraph of the complaint alleged that “HN—through the acts of Narrol and

Perron, among others—initiated a months-long scheme to defraud [plaintiff] by placing orders

with [plaintiff] for which it had no intention to pay.” (Emphasis added.) Plaintiff further alleged



                                               - 18 -
2022 IL App (2d) 220148-U


that the extension of the Agreement’s 75-day payment terms to 90 days allowed HN to conceal the

fact it did not intend to pay for its orders. Similarly, plaintiff alleged that HN’s “business-as-usual

conduct” in continuing to place orders pursuant to the Agreement continued the purported fraud.

These allegations arose from and concerned the Agreement. Additionally, plaintiff attached to its

complaint a list of the purchase orders HN allegedly failed to pay pursuant to the terms of the

Agreement and requested compensatory damages in an amount equal to the allegedly unpaid

purchase orders. Thus, without HN ordering materials pursuant to the Agreement and the alleged

failure to pay for the purchase orders pursuant to the terms of the Agreement, there would be no

claims. Under these circumstances, it strains logic for plaintiff to suggest that the tort claims are

the primary basis for their complaint and that they are in no way related to the Agreement and

associated purchase orders. Accordingly, we conclude that there is a sufficient relationship with

the Agreement to make plaintiff’s claim against HN arbitrable. See Bass v. SMG, Inc., 328 Ill.

App. 3d 492, 503 (2002) (holding that the plaintiff’s own characterization of the acts at issue

established “a sufficient relationship with [the parties’] agreement to make his counts arbitrable”).

¶ 37   In so holding, we acknowledge authority stating that when a contract is silent on the issue

sought to be arbitrated, it does not fall within an arbitration clause providing for arbitration of

disputes “arising in connection with” the contract. For instance, in Silver Cross Hospital v. S.N.

Nielsen Co., 8 Ill. App. 3d 1000 (1972), the plaintiff entered into a contract with the defendant, a

general contractor, to build an addition to its facility. The contract provided that “all disputes

arising in connection with this contract shall be submitted to arbitration.” The contract also

provided that the contractor “shall at all times protect his excavation, trenches, and construction

from damage by rainwater, springwater, ground water, backing up of drains or sewers, and all

other water” and that “[a]ll work damaged by failure to provide protection shall be removed and



                                                - 19 -
2022 IL App (2d) 220148-U


replaced with new work at expense of Contractor.” During the course of construction rains caused

flooding to the site, resulting in $300,000 in damages. After repairing the damage at its own

expense, the defendant served a demand for arbitration upon the plaintiff. The plaintiff refused to

arbitrate and brought an action for a declaratory judgment and an injunction to restrain the

defendant from proceeding to arbitration. The trial court ruled in the plaintiff’s favor and the

defendant appealed.

¶ 38   At issue on appeal, was whether the terms of the parties’ contract required plaintiff to

submit to arbitration. Silver Cross Hospital, 8 Ill. App. 3d at 1001. The defendant argued that all

disputes arising “in connection with” the contract are arbitrable, and liability for water damage is

covered by the contract, so the dispute over liability for the water damage was arbitrable. Silver

Cross Hospital, 8 Ill. App. 3d at 1002. The plaintiff responded that liability of the owner to the

contractor for water damage was not covered by the contract, so the dispute over the plaintiff’s

liability to the defendant for water damage was not arbitrable. Silver Cross Hospital, 8 Ill. App.

3d at 1002. The reviewing court held that the plaintiff did not agree to arbitrate its liability to the

defendant for water damage because the contract provisions spoke only of the contractor’s

responsibilities with respect to water, and made no reference to any responsibilities of the owner

relating to water. Silver Cross Hospital, 8 Ill. App. 3d at 1002.

¶ 39   The court in Silver Cross Hospital relied on Harrison F. Blades, Inc. v. Jarman Memorial

Hospital Building Fund, Inc., 109 Ill. App. 2d 224 (1969). Harrison F. Blades, Inc. also involved

a construction contract. The contractor sought to arbitrate an adjustment of the contract

consideration to reflect an additional $200,000 in costs due to changes and delays perpetrated by

the owner. The trial court stayed arbitration on the basis that the subject matter proposed to be

arbitrated was not an issue encompassed within the parties’ contract. The reviewing court agreed.



                                                - 20 -
2022 IL App (2d) 220148-U


Harrison F. Blades, Inc., 109 Ill. App. 3d at 226-31. The court held that an agreement to arbitrate

damages to an owner caused by a contractor’s changes and delays could not be read as an

agreement to arbitrate damages to the contractor caused by the owner’s changes and delays.

Harrison F. Blades, Inc., 109 Ill. App. 3d at 229-31. The court considered the subject matter which

the parties had agreed to arbitrate was not simply liability for changes and delays, but rather, more

narrowly, the liability of the contractor for changes and delays, as distinguished from the liability

of the owner for changes and delays. Harrison F. Blades, Inc., 109 Ill. App. 3d at 229-31.

¶ 40   In Silver Cross Hospital and Harrison F. Blades, Inc. the contracts were silent on the issues

to be arbitrated. This is not the case here. The Agreement governs the terms of payment of HN’s

orders with plaintiff. As noted above, plaintiff’s claim against HN is predicated upon HN “placing

orders with [plaintiff] for which it had no intention to pay.” As such, the dispute between the

parties “aris[es] in connection with” the Agreement and associated purchase orders. It is therefore

arbitrable. Thus, while plaintiff has couched its claim against HN as sounding in tort, the

allegations stem from the nonpayment of purchase orders, which is clearly governed by the

Agreement.

¶ 41   In short, we conclude that the trial court was correct in finding that plaintiff’s claim against

HN was subject to binding arbitration pursuant to the Agreement. Because our jurisdiction under

Rule 307(a)(1) is limited to considering whether there was a sufficient showing to sustain the trial

court’s order compelling arbitration (Postma, 157 Ill. 2d at 399; Hollingshead, 396 Ill. App. 3d at

1098-99), we do not address plaintiff’s argument that count I of its complaint properly sets forth

facts sufficient to avoid dismissal of its claim for promissory fraud against HN.

¶ 42                        2. Counts Against Remaining Defendants

¶ 43   The trial court granted the motions of Narrol, Perron, and Premier and dismissed the counts



                                                - 21 -
2022 IL App (2d) 220148-U


against them with prejudice. Plaintiff argues that the trial court erred in dismissing the counts

against Narrol, Perron, and Premier because its complaint set forth adequate facts to support the

claims against each of those defendants.

¶ 44                                  a. Standard of Review

¶ 45   The portion of the appeal involving Narrol, Perron, and Premier results from a trial court

order granting motions to dismiss plaintiff’s complaint under sections 2-615 and 2-619 of the Code

(735 ILCS 5/2-615, 2-619 (West 2020)). A dismissal motion filed under section 2-615 of the Code

(735 ILCS 5/2-615 (West 2020)) challenges the legal sufficiency of the complaint. Wilson v.

County of Cook, 2012 IL 112026, ¶ 14. In ruling on a section 2-615 motion, all well-pleaded facts

and all reasonable inferences that may be drawn from those facts are accepted as true. Marshall v.

Burger King Corp., 222 Ill. 2d 422, 429 (2006). However, a plaintiff may not rely on mere

conclusions of law or fact unsupported by specific factual allegations. Pooh-Bah Enterprises, Inc.

v. County of Cook, 232 Ill. 2d 463, 473 (2009). The critical inquiry in reviewing a section 2-615

motion is whether the allegations in the complaint, construed in the light most favorable to the

plaintiff, are sufficient to state a cause of action upon which relief may be granted. Jane Doe-3 v.

McLean County Unit District No. 5 Board of Directors, 2012 Il 112479, ¶ 16. Thus, only those

facts apparent from the face of the pleadings, documents attached to a complaint (including

exhibits, depositions, and affidavits), matters of which the court can take judicial notice, and

judicial admissions in the record may be considered in ruling on a section 2-615 motion. Bruss v.

Przybylo, 385 Ill. App. 3d 399, 405 (2008); Brock v. Anderson Road Ass’n, 287 Ill. App. 3d 16,

21 (1997). Where allegations made in the body of the complaint conflict with facts disclosed in

the exhibits, the exhibits control and the allegations will not be taken as true in evaluating the




                                               - 22 -
2022 IL App (2d) 220148-U


sufficiency of the complaint. Bajwa v. Metropolitan Life Insurance Co., 208 Ill. 2d 414, 430-431

(2004).

¶ 46      In contrast, a motion to dismiss based on section 2-619 of the Code (735 ILCS 5/2-619

(West 2020)) admits the legal sufficiency of the complaint but raises defects, defenses, or other

affirmative matter, appearing on the face of the complaint or established by external submissions,

that defeat the claim. Orlak v. Loyola University Health System, 228 Ill. 2d 1, 6-7 (2007); Jaros v.

Village of Downers Grove, 2020 IL App (2d) 180654, ¶ 35; Malinski v. Grayslake Community

High School District 127, 2014 IL App (2d) 130685, ¶ 6. An “affirmative matter” for purposes of

a section 2-619 motion is something in the nature of a defense that negates the cause of action

completely or refutes crucial conclusions of law or conclusions of material fact contained in or

inferred from the complaint. Cwikla v. Sheir, 345 Ill. App. 3d 23, 29 (2003). The purpose of section

2-619 is to afford litigants a means to dispose of issues of law and easily proven issues of fact at

the outset of litigation. Brummel v. Grossman, 2018 IL App (1st) 162540, ¶ 22.

¶ 47      Our review under either section 2-615 or section 2-619 of the Code is de novo. Hadley v.

Doe, 2015 IL 118000, ¶ 29; Malinski, 2014 IL App (2d) 130685, ¶ 6. Further, we may affirm the

trial court’s judgment on any basis in the record, regardless of the court’s reasoning. Northwestern

Illinois Area Agency on Aging v. Basta, 2022 IL App (2d) 210234, ¶ 33.

¶ 48                             b. Counts Against Narrol and Perron

¶ 49      Plaintiff argues that the trial court erred in dismissing with prejudice its claims for (1)

common-law (promissory) fraud (count I) against Narrol and Perron and (2) aiding and abetting

fraud (count II) against Narrol and Perron. According to plaintiff, its complaint sets forth adequate

facts to support its claim of promissory fraud against Narrol and Perron because they were active

participants in the scheme to defraud it. Alternatively, plaintiff contends that the complaint sets



                                                - 23 -
2022 IL App (2d) 220148-U


forth adequate facts to support its claim that Narrol and Perron aided and abetted HN’s fraud.

¶ 50   Narrol and Perron respond that the trial court correctly dismissed the claims against them

because plaintiff’s promissory fraud claim was nothing more than a misnomer breach-of-contract

action. Narrol and Perron further claim that plaintiff’s fraud claim fails as a matter of law because

there was never an agreement to change the payment terms and plaintiff’s fraud claim against

Narrol was inadequately pleaded. Alternatively, Narrol and Perron argue that the trial court could

have granted their motion to dismiss based on the Agreement’s arbitration provision. In this regard,

Narrol and Perron contend that they were third-party beneficiaries of HN and acted as HN’s agents.

Thus, Narrol and Perron argue, in the event that this court were to find that the trial court should

not have dismissed them from the case with prejudice, we should affirm Narrol’s and Perron’s

dismissal on this alternative basis.

¶ 51                                     i. Fraud—Count I

¶ 52   The elements of common-law fraud are (1) a false statement of material fact by the

defendant, (2) the defendant’s knowledge that the statement was false, (3) the defendant’s intent

that the statement induce the plaintiff to act, (4) the plaintiff’s reliance upon the truth of the

statement, and (5) the plaintiff’s damages resulting from reliance on the statement. Connick v.

Suzuki Motor Co., 174 Ill. 2d 482, 496 (1996).

¶ 53   Generally, promissory fraud—a promise of future intent or conduct—is not actionable in

Illinois. Abazari v. Rosalind Franklin University of Medicine & Science, 2015 IL App (2d) 140952,

¶ 15. The supreme court articulated the rationale for such a rule as follows:

       “If a promise is made to do something in the future and at the time it is not intended to

       perform the promise, that fact does not constitute fraud in the law. If an intention not to

       perform constituted fraud, every transaction might be avoided where the facts justified an



                                               - 24 -
2022 IL App (2d) 220148-U


       inference that a party did not intend to pay the consideration or keep his agreement. A mere

       breach of a contract does not amount to a fraud, and neither a knowledge of inability to

       perform, nor an intention not to do so, would make the transaction fraudulent.” Miller v.

       Sutliff, 241 Ill. 521, 526-27 (1909).

Thus, typically, misrepresentations alleged in a fraud claim must be of preexisting or present facts.

Abazari, 2015 IL App (2d) 140952, ¶ 15. However, there is an exception for the rule that

promissory fraud is not actionable if the alleged false promises or misrepresentations of future

conduct are “alleged to be the scheme employed to accomplish the fraud.” Henderson Square

Condominium Ass’n v. LAB Townhomes, LLC, 2015 IL 118139, ¶ 69.

¶ 54   To adequately state a claim, the complaint must allege facts that, if proven, would establish

the elements of the claim asserted. Abazari, 2015 IL App (2d) 140952, ¶ 13. Fraud-based claims

are held to a higher standard of pleading, as there must be specific allegations from which fraud is

the necessary or probable inference, including what representations were made, when they were

made, who made them, and to whom they were made. Feis Equities, LLC v. Sompo International

Holdings, Ltd., 2020 IL App (1st) 191072, ¶ 53; Abazari, 2015 IL App (2d) 140952, ¶ 13. A

plaintiff pleading fraud must allege facts sufficient to establish his or her reliance on the alleged

misrepresentations was reasonable or justified in light of all the facts the plaintiff knew and the

facts the plaintiff could have learned by exercising ordinary prudence. Dvorkin v. Soderquist, 2022

IL App (1st) 201368, ¶ 87. Conclusory allegations are insufficient. Aasonn, LLC v. Delany, 2011

IL App (2d) 101125, ¶ 28.

¶ 55   At the outset, we observe that the distinguishing features of a “scheme” are not well

articulated in Illinois case law. General Electric Credit Auto Lease, Inc. v. Jankuski, 177 Ill. App.

3d 380, 384 (1988). Here, plaintiff contends that its complaint sets forth adequate facts to support



                                               - 25 -
2022 IL App (2d) 220148-U


its claim of promissory fraud against Narrol and Perron because they were active participants in

the scheme to defraud it. In particular, plaintiff’s complaint asserted that HN, through the acts of

Narrol and Perron, initiated a months-long scheme to defraud plaintiff by placing orders with

plaintiff for which HN had no intention to pay. Plaintiff further asserted that during this time, HN

repeatedly promised to pay plaintiff for the goods it ordered while simultaneously requesting

extended payment terms and covertly negotiating a secured party sale of HN’s assets to a third

party. Plaintiff relies principally on HPI Health Care Services, Inc. v. Mt. Vernon Hospital, Inc.,

131 Ill. 2d 145 (1989) in support of its position. We therefore turn to that case for guidance.

¶ 56   In HPI Health Care Services, Inc., the supreme court found the plaintiff’s allegations were

sufficient to allege a scheme to defraud where the complaint set forth “a number of specific factual

allegations” supporting its claim that the defendants employed a scheme of repeated and numerous

false promises and representations. HPI Health Care Services, Inc., 131 Ill. 2d at 168-69. In this

regard, the complaint detailed 11 “knowingly false promises” that each of the defendants allegedly

made to induce the plaintiff to continue providing certain goods and services, providing the

approximate dates of those representations and factual details regarding the content of those

representations. HPI Health Care Services, Inc., 131 Ill. 2d at 165-68. The representations included

promises regarding the payment of services, the obtaining of loans, and the implementation of a

payment plan. HPI Health Care Services, Inc., 131 Ill. 2d at 165-67. The supreme court concluded

the false promises were “the scheme or device to accomplish the [alleged] fraud.” HPI Health

Care Services, Inc., 131 Ill. 2d at 169.

¶ 57   This case is distinguishable from HPI Health Care Services, Inc. As noted above, the

plaintiff in HPI Health Care Services, Inc. alleged 11 different misrepresentations and provided

facts regarding the specific content of those misrepresentations and the dates on which they were



                                               - 26 -
2022 IL App (2d) 220148-U


made. By contrast, plaintiff fails to allege what specific misrepresentations were made by Narrol,

when they were made, or to whom they were made. The only conceivable factual allegation

regarding Narrol pertains to an email dated March 2020, which, according to plaintiff’s allegations,

was months before the alleged fraudulent conduct began. See HPI Health Care Services, Inc., 131

Ill. 2d 145, 169-70 (1989) (concluding that the plaintiff’s complaint did not state a cause of action

against one of the named defendants; the complaint failed to provide any specific factual

allegations in support of its claim that the defendant at issue participated in a fraudulent scheme,

the defendant’s conduct occurred prior to the commencement of the alleged fraudulent scheme,

and none of the 11 specific factual allegations regarding the alleged scheme mentioned the

defendant). Accordingly, we find that the trial court was correct in dismissing count I of the

complaint with prejudice as it pertains to Narrol.

¶ 58   Plaintiff insists that its complaint adequately pleaded promissory fraud with the requisite

specificity as to Narrol because the complaint establishes that Narrol served as the president and

CFO of HN; he supervised Perron; and Perron, during her conversations with plaintiff’s

representatives, stated that she would discuss payment terms with Narrol. Plaintiff’s arguments are

not well taken since plaintiff’s claims against Perron were also dismissed. And, as we discuss in

the following paragraph, the trial court was correct in dismissing count I of the complaint with

prejudice as it pertains to Perron.

¶ 59   In particular, plaintiff failed to allege sufficient facts to establish that Perron knew any of

the alleged promises to pay were false. Plaintiff cites the fact that Perron repeatedly ordered from

HN and requested extended payment terms. However, Perron’s requests on HN’s behalf for a 90-

day payment term, instead of the Agreement’s 75-day payment term, were not “false” or “true.”

There was no assertion of fact by Perron, only a request for extension of payment terms. Thus, this



                                               - 27 -
2022 IL App (2d) 220148-U


assertion is without merit. Plaintiff also claims that Perron knew about the secured party sale of

HN’s assets to a third-party prior to the sale’s closing and therefore knew that HN would not be

able to pay for the items it ordered. Plaintiff alleges that Perron knew such statements were false

based on her role at HN and the acknowledgment that HN was in negotiations with PNC Bank and

Ventoux (and later Premier) regarding the sale of its assets for months prior to the sale. However,

plaintiff’s allegations of Perron’s knowledge of HN’s sale are well outside of its personal

knowledge and is therefore made upon information and belief. See United States ex rel. Grenadyor

v. Ukrainian Village Pharmacy, Inc., 772 F.3d 1102, 1114 (7th Cir. 2014) (stating that allegations

based on information and belief “won’t do in a fraud case—for it can mean as little as ‘on

rumor.’ ”). While plaintiff notes that the knowledge element of a fraud claim may be inferred based

on circumstantial evidence (see Mother Earth, Ltd. v. Strawberry Camel, Ltd., 72 Ill. App. 3d 37,

50 (1979)), plaintiff fails to allege any facts indicating that Perron, in her role as an employee of

HN, would have been involved in negotiations for the sale of HN’s assets or knew the

consequences of a secured party sale, i.e., that the third-party purchaser of HN’s assets would not

assume any trade payables. Moreover, although plaintiff’s complaint alleges that Perron

“admitted” that she learned of the sale of HN’s assets prior to its closing, it fails to specify exactly

when she learned of the sale other than the vague statement that it was prior to the sale closing.

Accordingly, we conclude that the trial court was also correct in dismissing count I of the

complaint with prejudice as it pertains to Perron.

¶ 60                              ii. Aiding and Abetting—Count II

¶ 61    Plaintiff alternatively argues that its complaint sets forth adequate facts to support its claim

that Narrol and Perron aided and abetted HN’s fraud. “Under Illinois law, to state a claim for aiding

and abetting, one must allege (1) the party whom the defendant aids performed a wrongful act



                                                 - 28 -
2022 IL App (2d) 220148-U


causing an injury, (2) the defendant was aware of his role when he provided assistance, and (3) the

defendant knowingly and substantially assisted the violation.” Hefferman v. Bass, 467 F.3d 596,

601 (7th Cir. 2006) (citing Thornwood v. Jenner & Block, 344 Ill. App. 3d 15, 27-28 (2003)).

¶ 62   Plaintiff argues that the complaint sets forth facts that establish the elements for aiding and

abetting as to both Narrol and Perron. First, HN perpetrated a scheme of promissory fraud, which

resulted in plaintiff incurring not less than $660,225.88 in damages. Second, in the winter and

early spring of 2021, by virtue of their positions at HN, both Narrol and Perron knew HN was in

default with PNC Bank and that a sale of HN’s assets was being negotiated. Further, both Narrol

and Perron knew of the actual sale before it occurred, and knew that HN could not—and because

of the sale, would not—pay for any goods and services provided to plaintiff. Despite this, Narrol

and Perron continued to place and authorize orders with plaintiff. Third, Narrol and Perron

knowingly and substantially assisted in the fraud by continuing a business-as-usual approach with

plaintiff during that time by requesting extended payment terms for HN with plaintiff and promises

to pay its arrearages, promises they knew would not be kept.

¶ 63   We find plaintiff’s argument unpersuasive. As noted earlier, Perron was merely an

employee of HN. Plaintiff fails to allege any facts indicating that Perron, in her role as an employee

of HN, would have been involved in negotiations for the sale of HN’s assets or knew the

consequences of a secured party sale, i.e., that the third-party purchaser of HN’s assets would not

assume any trade payables. Moreover, although plaintiff’s complaint alleges that Perron

“admitted” that she learned of the sale of HN’s assets prior to its closing, it fails to specify exactly

when she learned of the sale other than the vague statement that it was prior to the sale closing.

Moreover, plaintiff’s failure to allege what specific misrepresentations were made by Narrol, when

they were made, or to whom they were made renders the allegations against him insufficient.



                                                 - 29 -
2022 IL App (2d) 220148-U


Accordingly, we conclude that the trial court was also correct in dismissing count I of the

complaint with prejudice as it pertains to Perron.

¶ 64                                  c. Count Against Premier

¶ 65   In addition to the counts against HN, Narrol, and Perron, plaintiff also asserted a count of

common-law fraud against Premier, as the third-party purchaser of HN’s assets, for benefitting

from the fruits of the allegedly fraudulent scheme orchestrated by HN, Narrol, and Perron. The

trial court dismissed the count against Premier with prejudice. Plaintiff argues that the trial court

erred in doing so because the complaint clearly sets forth facts demonstrating that Premier accepted

the fruits of the promissory fraud knowing the means by which they were obtained, or at the very

least, with willful ignorance about the consequences of the sale on vendors like plaintiff. Premier

responds that the trial court properly dismissed the count against it because plaintiff has not alleged

specific facts that it had either actual knowledge of, or was willfully blind to, any facts of alleged

fraudulent activity.

¶ 66   Under Illinois law, if a third party “accepts the fruits of fraud knowing the means by which

they were obtained he is liable even though he did not personally participate in the fraud.” Moore

v. Pinkert, 28 Ill. App. 2d 320, 333 (1960). To recover under a claim for knowingly accepting the

fruits of purportedly fraudulent conduct, the plaintiff must demonstrate the elements of the

underlying fraud claim. See Pulphus v. Sullivan, 2003 WL 1964333, at *20 (N.D. Ill. 2003)

(applying Illinois law); Shacket v. Philko Aviation, Inc., 590 F. Supp. 664, 668 (N.D. Ill. 1984)

(same). As noted above, to state a claim for common-law fraud, a plaintiff must allege that any

misrepresentation was: (1) a false statement of material fact; (2) known or believed to be false by

the party making them; (3) intended to induce the other party to act; (4) acted upon by the other

party in reliance upon the truth of the representations; and (5) resulted in damages to the other



                                                - 30 -
2022 IL App (2d) 220148-U


party. Connick, 174 Ill. 2d at 496. Additionally, to properly state a cause of action for accepting

the fruits of common law fraud, the plaintiff must allege that the beneficiary accepted the benefit

of the alleged fraud while knowing how it was obtained. Moore, 28 Ill. App. 2d at 333. The

knowledge element may be satisfied by demonstrating either actual knowledge or willful

ignorance of the fraud. Pulphus, 2003 WL 1964333 at *20. Moreover, in Illinois, fraud must be

pleaded with specificity and particularity, and a plaintiff must set forth, with specificity, what

representations were made, when they were made, who made the representations, and to whom

they were made. Feis, 2020 IL App (1st) 191072, ¶ 53; Abazari, 2015 IL App (2d) 140952, ¶ 13.

As such, conclusory statements are insufficient in law to state a cause of action based on fraud.

Aasonn, LLC, 2011 IL App (2d) 101125, ¶ 28.

¶ 67   Putting aside whether plaintiff adequately pleaded the elements of the underlying fraud

claim, we conclude that the trial court correctly granted the motion to dismiss as to Premier.

Plaintiff argues that the complaint clearly sets forth facts that demonstrate that Premier accepted

the fruits of the promissory fraud knowing the means by which they were obtained. Plaintiff asserts

that Premier accepted the fruits of the underlying fraud by purchasing the assets of HN, which had

been “enhanced” as a result of the fraudulent conduct of HN, Narrol, and Perron, yet Premier did

not compensate plaintiff for HN’s unpaid invoices. And, according to plaintiff, its complaint

establishes that Premier knew about the underlying fraud based on (1) Wales’s roles at both

Ventoux and Premier, (2) the timing of the creation of Premier as an entity, and (3) Wales’s email

explaining that Ventoux, and eventually Premier, had been in negotiations with HN for “several

months” prior to the sale.

¶ 68   However, construing the allegations of plaintiff’s complaint in the light most favorable to

plaintiff, as we must, we find them insufficient to state a cause of action against Premier for



                                              - 31 -
2022 IL App (2d) 220148-U


accepting the fruits of common-law fraud. In particular, plaintiff does not detail how the facts

alleged in its complaint, standing alone or cumulatively, demonstrate that Premier accepted the

fruits of the promissory fraud knowing the means by which they were obtained, or at the very least,

with willful ignorance about the consequences of the sale on vendors like plaintiff. Plaintiff does

not explain how fraud can be inferred from the fact that a manager at a private equity firm became

the manager of a limited liability company established to acquire the assets of a different company.

Likewise, plaintiff does not explain how the knowledge element is satisfied by the mere fact that

Ventoux created Premier a month prior to the purchase of the assets of HN from PNC Bank. As

Premier observes, Ventoux could have purchased the assets of HN itself, thereby demonstrating

the irrelevance of the timing of the creation of Premier as an entity. Additionally, the knowledge

element cannot be inferred from Wales’s email to plaintiff regarding the timing of the negotiations

of the secured party sale. Plaintiff posits that, “[g]iven the length of the negotiation period, Premier

was aware the [sic] HN was still operating and still buying product thorough [sic] and including

the date of the Sale because it acquired an operating business.” We fail to see how the fact that HN

was still operating and buying product during the period of time Premier was negotiating the

purchase of HN’s assets establishes that Premier had actual knowledge of (or was willfully

ignorant of) any underlying, allegedly fraudulent conduct by HN, Narrol, or Perron.

¶ 69   Plaintiff also posits that Premier accepted the fruits of the promissory fraud knowing the

means by which they were obtained because it knew that a secured party sale pursuant to Article

9 of the Uniform Commercial Code would allow Premier to purchase the assets of HN without

assuming its trade payables. However, it is assumed in sales that take place in accordance with

Article 9 of the Uniform Commercial Code that the debtor’s debt will be unpaid. See 810 ILCS

5/9-617 (West 2020) (providing that a secured party’s disposition of collateral after default: (1)



                                                 - 32 -
2022 IL App (2d) 220148-U


transfers to a transferee for value all of the debtor’s rights in the collateral, (2) discharges the

security interest under which the disposition is made, and (3) discharges any subordinate security

interest or other subordinate lien). As Premier cogently observes, if negotiations between a third

party and a secured creditor regarding the secured party sale of an insolvent business creates an

inference that the third party is purchasing with knowledge of a fraudulent scheme, then the process

for foreclosing on a security interest under Article 9 would collapse, since it would necessarily

involve fraudulent conduct every time. Accordingly, while one can infer that Premier had actual

knowledge of how Article 9 works to eliminate unsecured debts, plaintiff has not alleged in its

complaint specific facts that Premier had either actual knowledge of, or was willfully ignorant of,

any facts of alleged fraudulent activity by HN, Narrol, or Perron. Further, the record is devoid of

anything that would explain how Premier could have become aware of the allegedly fraudulent

scheme. For instance, plaintiff does not allege that Narrol or Perron were officers or managers of

Premier at the time of the sale such that any knowledge they had could be imputed to Premier. See

Campen v. Executive House Hotel, Inc., 105 Ill. App. 3d 576, 586 (1982) (“[K]nowledge which a

corporate agent receives while acting within the scope of his or her agency is imputed to the

corporation if the knowledge concerns a matter within the scope of the agent’s authority.”). To the

contrary, plaintiff has alleged that Narrol and Perron were not Premier’s employees prior to the

sale. Similarly, plaintiff does not allege that Narrol or Perron had any decision-making authority

for Premier when Premier purchased HN’s assets.

¶ 70   In short, plaintiff’s pleadings fall short of specifying any manner by which Premier became

aware of an allegedly fraudulent scheme that was purportedly perpetrated largely before its

corporate existence began. As a result, the trial court correctly dismissed plaintiff’s complaint

against Premier with prejudice.



                                               - 33 -
2022 IL App (2d) 220148-U


¶ 71                                  IV. CONCLUSION

¶ 72   For the reasons set forth above, we affirm the judgment of the circuit court of Lake County.

¶ 73   Affirmed.




                                              - 34 -